Name: Council Regulation (EEC) No 748/86 of 10 March 1986 amending Regulations (EEC) No 2915/79 and (EEC) No 1473/84 as regards the application of annual tariff quotas for certain cheeses from Austria, Finland and Norway
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  Europe
 Date Published: nan

 14. 3 . 86 Official Journal of the European Communities No L 71 /3 COUNCIL REGULATION (EEC) No 748/86 of 10 March 1986 amending Regulations (EEC) No 2915/79 and (EEC) No 1473/84 as regards the application of annual tariff quotas for certain cheeses from Austria, Finland and Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Spain and Portugal , and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Annex II to Council Regulation (EEC) No 2915/79 of 18 December 1979 deter ­ mining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (2), as last amended by Regulation (EEC) No 1300/85 (3), provides, under c), h), n), o), p), q), r) and s), annual tariff quotas for Austria, Finland and Norway ; whereas, in order to continue trade in cheese, Austria and the Community have agreed to extend for one year the temporary joint discipline arrangement which expired on 31 December 1985 ; whereas Finland and the Community have agreed to conclude a new joint discipline arrangement on trade in cheese for an unlimited period beginning on 1 January 1986 ; whereas Norway and the Community have also agreed to conclude a new arrangement on trade in cheese for an unlimited period, to apply from 1 January 1986 ; Whereas, to enable the Community to comply with these undertakings, the provisions relating to the annual tariff quotas allocated to Austria for the cheeses in question, as provided for in Council Regulation (EEC) No 1473/84 of 24 May 1984 derogating from Regulation (EEC) No 2915/79 as regards the application of annual tariff quotas for certain cheeses from Austria (4), should therefore be extended and Regulation (EEC) No 2915/79 should be brought into line with the new arrangements, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2915/79 is hereby amended as follows : 1 . Article 1 1 (5) shall be replaced by the following : 'The levy on 100 kilograms of products appearing under s) in Annex II shall be 60 ECU, provided it is established that the products correspond to the description appearing therein .' (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 329, 24 . 12 . 1979, p. 1 . (3) OJ No L 137, 27. 5 . 1985, p. 7 . 4 OJ No L 143, 30 . 5 . 1984, p. 3 . No L 71 /4 Official Journal of the European Communities 14. 3 . 86 2. In Annex II, c), h), q), r) and s) shall be replaced by the following : 'c) ex 04.04 A Emmentaler, Gruyere, Sbrinz and Bergkase, not grated or powered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months :  Whole cheeses with rind, within the limit of an annual tariff quota of : a) 5 000 tonnes, originating in Austria, b) 6 850 tonnes, including the quota of Finlandia referred to in q), originating in Finland ;  Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg but less than 5 kg, within the limit of an annual tariff quota of : (a) 3 000 tonnes, originating in Austria, (b) 1 700 tonnes , originating in Finland. The quantities provided for these categories of cheese in the case of Finland are interchangeable within the limit of 25 % of the stated quan ­ tities ' 'h) ex 04.04 D Processed cheese not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain as an addition , Glarus herb cheese (known as Schabziger), put up for retail sale and of a fat content, by weight, in the dry matter, not exceeding 56 % , within the limit of an annual tariff quota of : (a) 3 700 tonnes, originating in Austria, (b) 700 tonnes , originating in Finland and including the Tilsit, Turunmaa and Lappi cheeses referred to under s)' q) ex 04.04 E I b) 2 Finlandia, of a minimum fat content of 45 % by weight in the dry matter, matured for at least 100 days in rectangular blocks of a net weight not less than 30 kg, originating in Finland, within the limit of an annual tariff quota of 3 000 tonnes . Quantities of this product which are not imported may be replaced by corresponding quantities of cheeses appearing under e) 1 b)' 'r) ex 04.04 E I b) 2  Jarlsberg, of a minimum fat content of 45 % by weight in the dry matter, and of a dry matter content by weight of not less than 56 % , matured for at least three months :  Whole cheeses with rind, of between 8 kg and 12 kg  Rectangular blocks of a net weight not exceeding 7 kg (the packing must be labelled in such a way as to enable identifica ­ tion of the cheese by the consumer)  Pieces packed in vacuum or in inert gas , of a net weight of not less than 150 g but not exceeding 1 kg (the packing must be labelled in such a way as to enable identification of the cheese by the consumer)  Ridder, of a minimum fat content of 60 % by weight in the dry matter, matured for at least four weeks :  Whole cheeses with rind, of between 1 kg and 2 kg  Pieces packed in vacuum or in inert gas , with rind on at least one side , of a net weight of not less than 1 50 g, (the packing must be labelled in such a way as to enable identification of the cheese by the consumer) originating in Norway, within the limit of an annual tariff quota of :  1 700 tonnes for 1986  1 800 tonnes for 1987  1 900 tonnes for 1988 .' 14. 3 . 86 Official Journal of the European Communities No L 71 /5 s) ex 04.04 E I b) 2 Tilsit, Turunmaa and Lappi , originating in Finland, within the limit of the annual tariff quota specified under h) b)' Article 2 In Article 1 of Regulation (EEC) No 1473/84, the words 'for the years 1984 and 1985' are hereby replaced by 'for 1984, 1985 and 1986'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 March 1986 . For the Council The President H. van den BROEK